DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 9,465,308. Although the claims at issue are not identical, they are not patentably distinct the claimed process steps, as claimed in claims 1 and 7, of the instant application are very similar to the claimed process steps claimed in U.S. Patent No. 9,465,308.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25 of U.S. Patent No. 10,948,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process steps, as claimed in claims 1 and 7, of the instant application are very similar to the claimed process steps claimed in U.S. Patent No. 10,948,829.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) 
Such claim limitation(s) is/are:
Claim 1 includes the limitation of “a holding unit …. Configured to suck and hold the substrate” in which specification define “chuck (400)” as a corresponding structure for “a holding unit”.
Further, claim 1 includes the limitation of “an optical system … configured to detect an alignment mark of the substrate” in which specification define “a light source” and “mirror (161)” as a corresponding structure for “an optical system”.
Moreover, claim 1 recites “a detection system configured to detect the reference mark” in which specification defines “an image sensor e.g. (e.g., a photoelectric conversion device, such as a CCD camera)” as a corresponding structure for “a detection system”. 
Claim 4 recites “a conveyance unit which conveys the substrate” in which specification defines “a conveyance hand (60)” as a corresponding structure for the claimed “conveyance unit”.
Claim 5 recites “a measurement unit which measures a position of the substrate” in which specification defines “a plurality of cameras (54)”, as a corresponding structure for the claimed “measurement unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is grammatically a run-on and incomplete sentence (please see the end of the claim) which renders the claim vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2013/0230798).
Maeda et al. (US ‘798) disclose a detection apparatus which detects a mark formed on a lower surface of a target object, the apparatus comprising: a first detector which illuminates the mark from an upper surface side of the target object to detect an image of the illuminated mark; a second detector which detects an upper surface position of the target object; and a processor which obtains information indicating a focus position to focus on the mark in said first detector, based on the upper surface position detected by said second detector.

    PNG
    media_image1.png
    382
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    456
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    475
    702
    media_image3.png
    Greyscale

Therefore, as to claims 1 and 7, Maeda et al. (US ‘798) teach a method of disposing a substrate (3) on a holding unit using a pattern forming apparatus which forms a pattern on the substrate (3), the pattern forming apparatus comprising: a stage (4) which is movable, the holding unit removably attached to the stage (4), an optical system (6) of which position with respect to the holding unit is fixed, and configured to detect an alignment mark of the substrate (3) from a suction surface side of the substrate (3) sucked by the holding unit, the optical system (6) having plural optical elements (30, 31, 32, 33), and a detection unit (16, 41)  configured to detect a reference mark (39) for measuring a position of a detection field of the optical system (6), the method comprising: detecting a position of the reference mark (39), and disposing the substrate on the holding unit using the detected position of the reference mark (39) so that the alignment mark (19) of the substrate (3) detected from the suction surface side of the substrate (3) by the optical system (6) is disposed in the detection field of the optical system (6).
Maeda et al. (US ‘798) disclose a holding unit (4) removably attached to the stage, but Maeda et al. (US ‘798) fail to disclose the holding unit (4) is configured to suck and hold the substrate, as claimed in claims 1 and 7.
However, under section of Description of the related art, Maeda et al. (US ‘798) disclose “the level of the upper surface of the wafer is often different from that of the reference plate, depending on the degree of suction of a wafer in mounting the wafer on the wafer stage.” (See paragraph [0009])
Therefore, it would have been obvious for one of ordinary skill in the art to removably attach a substrate of Maeda et al. (US ‘798) to the holding unit (4) through a sucking or vacuuming procedure in order to improve the workability of the apparatus for an easy and quick detection of mark on the upper surface of substrate stage, as suggested by Maeda et al. (US ‘798). (See paragraph [0009])
	As to claim 2, Maeda et al. (US ‘798) teach after replacing the holding unit, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
3, Maeda et al. (US ‘798) disclose the substrate is disposed on the holding unit in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 4, Maeda et al. (US ‘798) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the position of the reference mark detected by the detection system so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 5, Maeda et al. (US ‘798) disclose after adjusting a position or an angle of the substrate by controlling a stage of a pre-alignment detecting unit including a stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is conveyed from the pre-alignment detecting unit to the holding unit and the substrate is disposed on the holding unit.
	As to claim 6, Maeda et al. (US ‘798) teach disposing a substrate on a holding unit using the method according to claim 1; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
	As to claim 8, Maeda et al. (US ‘798) disclose the substrate holding apparatus is removably attached to a stage; after replacing the substrate holding apparatus on the stage, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
	As to claim 9, Maeda et al. (US ‘798) disclose the substrate is disposed on the holding unit by controlling a stage on which the substrate holding apparatus is arranged in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction 
	As to claim 10, Maeda et al. (US ‘798) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 11, Maeda et al. (US ‘798) disclose after adjusting a position or an angle of the substrate by controlling a stage of a prealignment detecting unit including the stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is disposed on the holding unit by conveying the substrate from the prealignment detecting unit to the holding unit.
	As to claim 12, Maeda et al. (US ‘798) teach detecting positions of a plurality of alignment marks of the substrate on the holding unit using the optical system; and obtaining a position and an angle of the substrate based on the detected position of plurality of alignment marks of the substrate.
	As to claim 13, Maeda et al. (US ‘798) disclose disposing a substrate on a holding unit using the method according to claim 7; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 7,501,215).
Best et al. (US ‘215) disclose an apparatus for measuring positions of global alignment marks (22,22') at the back side of a substrate (W), defining a nominal grid on the front side of the substrate using the measured positions, manufacturing front side marks (21) on the substrate, measuring first positions of the front side marks with respect to the grid, executing at least one manufacturing step using the front side marks for alignment, measuring second positions of the front side marks with respect to the grid, and 

    PNG
    media_image4.png
    524
    517
    media_image4.png
    Greyscale

Therefore, as to claims 1 and 7, Best et al. (US ‘215) teach a method of disposing a substrate (W) on a holding unit using a pattern forming apparatus which forms a pattern on the substrate (W), the pattern forming apparatus comprising: a stage (WT) which is movable; the holding unit removably attached to the stage (WT), an optical system (IL) of which position with respect to the holding unit is fixed, and configured to detect an alignment mark (P1, P2) of the substrate (W) from a suction surface side of the substrate (W) sucked by the holding unit, the optical system (6) having plural optical elements (AD, IN, CO, PS), and a detection unit (16, 41)  configured to detect a reference mark (M1, M2) for measuring a position of a detection field of the optical system (IL), the method comprising: detecting a position of the reference mark (M1, M2), and disposing the substrate (W) on the holding unit using the detected position of the reference mark (M1, M2) so that the alignment mark (M1, M2) of the 
Best et al. (US ‘215) disclose a holding unit removably attached to the stage, but Best et al. (US ‘215) fail to disclose the holding unit is configured to suck and hold the substrate, as claimed in claim 1.
However, Best et al. (US ‘215) disclose “the patterning device support can use mechanical, vacuum, electrostatic or other clamping techniques to hold the patterning device.” (See column 3, lines 40-46)
Therefore, it would have been obvious for one of ordinary skill in the art to removably attach a substrate of Best et al. (US ‘215) to the holding unit (4) through a sucking or vacuuming procedure in order to improve the workability of the apparatus for an easy and quick detection of mark on the upper surface of substrate stage, as suggested by Best et al. (US ‘215).
	As to claim 2, Best et al. (US ‘215) teach after replacing the holding unit, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
	As to claim 3, Best et al. (US ‘215) disclose the substrate is disposed on the holding unit in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 4, Best et al. (US ‘215) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the position of the reference mark detected by the detection system so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 5, Best et al. (US ‘215) disclose after adjusting a position or an angle of the substrate by controlling a stage of a pre-alignment detecting unit including a stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is conveyed from the 
	As to claim 6, Best et al. (US ‘215) teach disposing a substrate on a holding unit using the method according to claim 1; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
	As to claim 8, Best et al. (US ‘215) disclose the substrate holding apparatus is removably attached to a stage; after replacing the substrate holding apparatus on the stage, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
	As to claim 9, Best et al. (US ‘215) disclose the substrate is disposed on the holding unit by controlling a stage on which the substrate holding apparatus is arranged in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 10, Best et al. (US ‘215) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 11, Best et al. (US ‘215) disclose after adjusting a position or an angle of the substrate by controlling a stage of a prealignment detecting unit including the stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is disposed on the holding unit by conveying the substrate from the prealignment detecting unit to the holding unit.
	As to claim 12, Best et al. (US ‘215) teach detecting positions of a plurality of alignment marks of the substrate on the holding unit using the 
	As to claim 13, Best et al. (US ‘215) disclose disposing a substrate on a holding unit using the method according to claim 7; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katagiri et al. (US 7,745,237) disclose a pattern forming apparatus which forms a pattern on a substrate, comprising: a stage (3) which is movable; a holding unit removably attached to the stage (3) and configured to hold the substrate (1); an optical system (10) of which position with respect to the holding unit is fixed, and configured to detect an alignment mark (7) of the substrate (1) which is hold by the holding unit from a surface side of the substrate (1), the optical system having plural optical elements (10a, 10b); a reference mark (9a,b) for measuring a position of a detection field of the optical system (10); and a detection system  (6a, 6b) configured to detect the reference mark (9a,b), a processor configured to obtain position of the reference mark (9a,b) detected by the detection system and control relative position between the substrate (1) and the holding unit using the obtained position of the reference mark so that the alignment mark (7) of the substrate detected from the suction surface side of the substrate by the optical system is disposed in the observation field of the optical system.
	Kiuchi et al. (US 8,235,695) teach a pattern forming apparatus which forms a pattern on a substrate, comprising: a stage (4) which is movable; a holding unit removably attached to the stage (4) and configured to hold the substrate (3); an optical system (6) of which position with respect to the holding unit is fixed, and configured to detect an alignment mark (19) of the substrate (3) which is hold by the holding unit (4) from a surface side of the substrate (3), the optical system having plural optical elements (30, 31, 32, 33); a reference ; and a detection system  (16, 41) configured to detect the reference mark (39), a processor (C) configured to obtain position of the reference mark (39) detected by the detection system (16, 41) and control relative position between the substrate and the holding unit using the obtained position of the reference mark so that the alignment mark (19) of the substrate detected from the suction surface side of the substrate by the optical system is disposed in the observation field of the optical system.
	Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743                                                                                                                                                                                            	09/29/2021